Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the Request for Continued Examination and Information Disclosure Statement filed 3/17/21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-8, 11-21, and 24-32 are allowed.

The following is an examiner’s statement of reasons for allowance:
The RCE filed introduces references that were cited in an international stage application of the current application.  The amended independent claims; however, still obviate over the applied prior art, particularly the Ryu [U.S. 6,748,301] reference.  The applicants’ claims still determine a below threshold condition, above threshold condition, and an indeterminate condition wherein insufficient breath has been received wherein the voice synthesizer unit prompts the driver to provide a spoken response that provides additional breath from the driver in order to permit the alcohol sensor unit to detect a concentration of alcohol.  The Ryu reference merely prompts the driver to speak louder in order to detect the intensity of the driver’s voice.  Therefore, the allowability of the claims is maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JAT
3/23/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687